OSCN Found Document:IN RE AMENDMENT OF RULES FOR MANAGEMENT OF OKLA. COURT INFORMATION SYSTEM

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        


OSCN navigation




        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






IN RE AMENDMENT OF RULES FOR MANAGEMENT OF OKLA. COURT INFORMATION SYSTEM2014 OK 89Decided: 10/31/2014THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2014 OK 89, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 


In re Amendment of the Rules for Management of the Oklahoma Court Information System.



ORDER

¶ 1 The following Rule 9 of the Rules for Management of the Oklahoma Court Information System is hereby adopted effective immediately.


Rule 9. Authorizing Access to Court Data
The Chief Justice or the Supreme Court, may authorize designated individuals to access court data and to use the Oklahoma Court Information System, in one or more district courts, or in the appellate courts, and assign appropriate security clearances to those individuals, to access court data and utilize the Oklahoma Court Information system to perform tasks approved by the Supreme Court.


This rule shall be codified as Rule 9 of the Rules for Management of the Oklahoma Court Information System, Okla. Stat. tit. 20, ch. 18, app. 2.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE the 23rd day of October, 2014.

/S/CHIEF JUSTICE


CONCUR: Colbert, C.J., Reif, V.C,J., Kauger, Watt, Winchester, Edmondson, Taylor, Gurich, JJ.
NOT VOTING: Combs, J.



Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


Title 20. Courts
 CiteNameLevel
 20 O.S. Rule 9, Authorizing Access to Court DataCited


Citationizer: Table of Authority


Cite
Name
Level


None Found.